Appeal by the defendant from a judgment of the County Court, Westchester County (Loehr, J.), rendered September 12, 2005, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentence imposed violated the federal and state constitutional proscriptions against cruel and unusual punishment is unpreserved for appellate review (see People v Rosario, 22 AD3d 871 [2005]; People v Brathwaite, 263 AD2d 89, 90-91 [2000]). In any event, the contention is without merit (see People v Thompson, 83 NY2d 477 [1994]; People v Broadie, 37 NY2d 100 [1975], cert denied 423 US 950 [1975]). Florio, J.P., Krausman, Mastro and Dillon, JJ., concur.